                                                        [Dkt. No. 5]

                    UNITED STATES DISTRICT COURT
                       DISTRICT OF NEW JERSEY
                           CAMDEN VICINAGE



ROY SAILERS, MARK EL a/k/a MARK
T. SMITH, KIONGOZI G. LUMUMBA,

     Plaintiffs,                   Civil No. 19-18059 (RMB/KMW)

          v.                       OPINION

RYAN BRANAGAN, RESIPRO COMPANY,

     Defendants.



RENÉE MARIE BUMB, UNITED STATES DISTRICT JUDGE:

     This matter comes before the Court upon the filing of a pro

se Complaint [Dkt. No. 1] and Amended Applications for

Permission to Proceed In Forma Pauperis (“Amended IFP

Applications”)[Dkt. No. 5], by pro se Plaintiffs Roy Sailers,

Mark El (a/k/a Mark T. Smith), and Kiongozi G. Lumumba

(“Plaintiffs”).    In the Complaint, Plaintiffs attempt to assert

a cause of action under 42 U.S.C. § 1983 against Defendants Ryan

Branagan and ResiPro Company (“Defendants”), alleging that

Defendants acted to deprive Plaintiffs of their constitutional

rights in relation to an uncollected $105,000.00 property lien.

     For the reasons set forth herein, Plaintiffs’ Amended IFP

Applications will be GRANTED, and the Court will order the Clerk

of the Court to open this matter and file the pro se Complaint
on the docket.   However, because Plaintiffs is proceeding IFP,

the Court is required to screen their Complaint for sua sponte

dismissal and finds that it should be DISMISSED WITHOUT

PREJUDICE.


I.    IFP APPLICATION

      When a non-prisoner files an IFP Application, seeking

permission to file a civil complaint without the prepayment of

fees, under 28 U.S.C. § 1915, the applicant is required to

submit an affidavit that sets forth his or her assets and

attests to the applicant’s inability to pay the requisite fees.

See 28 U.S.C. § 1915(a); Roy v. Penn. Nat’l Ins. Co., 2014 WL

4104979, at *1 n.1 (D.N.J. Aug. 19, 2014) (internal citations

omitted). The decision whether to grant or to deny the

application should be based upon the economic eligibility of the

applicant, as demonstrated by the affidavit. See Sinwell v.

Shapp, 536 F.2d 15, 19 (3d Cir. 1976). Upon review, the Court

finds that Plaintiffs have established that they each lack the

financial ability to pay the filing fee.   Accordingly, the Court

will grant Plaintiffs’ Amended IFP Applications.



II.   LEGAL STANDARD FOR SUA SPONTE DISMISSAL

      Once an IFP Application has been granted, the Court is

required to screen the Complaint and dismiss the action sua



                                 2
sponte “if, among other things, the action is frivolous or

malicious, or if it fails to comply with the proper pleading

standards.” See 28 U.S.C. § 1915(e)(2)(B)(i)-(iii); Ball v.

Famiglio, 726 F.3d 448, 452 (3d Cir. 2013).    Indeed, the Court

must dismiss any claim, prior to service, that fails to state a

claim under which relief may be granted under Fed. R. Civ. P.

12(b)(6) and/or dismiss any defendant who is immune from suit.

See 28 U.S.C. §§ 1915(e)(2)(B), 1915A(b), and 42 U.S.C. §

1997e(c).

     Federal Rule of Civil Procedure 8(a) requires that a

complaint contain:

     (1)    [A] short and plain statement of the grounds for
            the court's jurisdiction, unless the court already
            has jurisdiction and the claim needs no new
            jurisdictional support;

     (2)    [A] short and plain statement of the claim showing
            that the pleader is entitled to relief; and

     (3)    [A] demand for the relief sought, which may include
            relief in the alternative or different types of
            relief.

     To survive sua sponte screening for failure to state a

claim, a complaint must allege “sufficient factual matter” to

show that the claim is facially plausible. Fowler v. UPMS

Shadyside, 578 F.3d 203, 210 (3d Cir. 2009) (citation omitted).

“A claim has facial plausibility when the plaintiff pleads

factual content that allows the court to draw the reasonable

inference that the defendant is liable for the misconduct

                                  3
alleged.” Fair Wind Sailing, Inc. v. Dempster, 764 F.3d 303, 308

n.3 (3d Cir. 2014). “[A] pleading that offers ‘labels or

conclusions’ or ‘a formulaic recitation of the elements of a

cause of action will not do.’” Ashcroft v. Iqbal, 556 U.S. 662,

678 (2009)(quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544,

555 (2007)).   In screening a complaint to verify whether it

meets these standards, however, this Court is mindful of the

requirement that pro se pleadings must be construed liberally in

favor of the plaintiff. Haines v. Kerner, 404 U.S. 519, 520–

21(1972).

     A complaint is frivolous if it “lacks an arguable basis

either in law or in fact.” Neitzke v. Williams, 490 U.S. 319,

325 (1989) (interpreting the predecessor of § 1915(e)(2), the

former § 1915(d)). The standard for evaluating whether a

complaint is “frivolous” is an objective one. Deutsch v. United

States, 67 F.3d 1080, 1086–87 (3d Cir.1995). A determination of

“maliciousness” requires a subjective inquiry into the

litigant’s motivations at the time of the filing of the lawsuit

to determine whether the action is an attempt to vex, injure, or

harass the defendant. Id. at 1086. Examples of malicious claims

can include those that “duplicate ... allegations of another ...

federal lawsuit by the same plaintiff.” Pittman v. Moore, 980

F.2d 994, 995 (5th Cir. 1993).



                                 4
III. DISCUSSION

      In the pro se Complaint, Plaintiffs attempt to assert a

cause of action under 42 U.S.C. § 1983 in relation to an

uncollected property lien.   Relevantly, to state a claim for

relief under § 1983, a plaintiff must allege the violation of a

right secured by the Constitution or laws of the United States,

and that the constitutional deprivation was caused by a state

actor or a person acting under color of state law. See West v.

Atkins, 487 U.S. 42, 48 (1998); Malleus v. George, 641 F.3d 560,

563 (3d Cir. 2011).

      In this case, the Court finds that Plaintiffs have failed

to allege facts suggesting that Defendants were state actors or

acting “under color of state law.” See Leshko v. Servis, 423

F.3d 337, 339-340 (3d Cir. 2005)(discussing the definition of

“state action” under § 1983).   As far as the Court can discern,

both Defendants, Ryan Branagan and ResiPro, are private persons.

Therefore, the Court will dismiss Plaintiffs’ case for failure

to state a claim.   Plaintiffs will only be permitted to amend if

Plaintiffs can allege in good faith that Defendants were not

private persons or somehow acted under color of state law.



IV.   CONCLUSION

      For the reasons set forth herein, Plaintiffs’ Amended IFP

Applications will be GRANTED and the Clerk of the Court will be

                                 5
directed to file the pro se Complaint on the docket. Upon

screening, however, the Complaint will be DISMISSED WITHOUT

PREJUDICE. An appropriate Order shall be issued on this day.


DATED: October 10, 2019


                                    s/Renée Marie Bumb
                                    RENÉE MARIE BUMB
                                    UNITED STATES DISTRICT JUDGE




                                6
